     Case 2:19-cv-00189-RJJ-MV ECF No. 35 filed 08/13/20 PageID.224 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

LAWRENCE BEASLEY #396740,

               Plaintiff,
                                                   File no: 2:19-CV-189
v.
                                                   HON. ROBERT J. JONKER
CONNIE HORTON, et al.,

               Defendants.
                                  /


                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on July 21, 2020 (ECF No. 34). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 34) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that Defendants’ motions for summary judgment (ECF Nos.

13 and 18) are GRANTED.

         IT IS FURTHER ORDERED that this matter is DISMISSED WITHOUT PREJUDICE.




Date:     August 13, 2020                   /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
